Jackson, Chief Justice.
This is an action for the recovery of damages brought by Charles Homer against the Georgia Railroad and Banking Company for ejecting the plaintiff from the cars between Decatur and Lithonia, though he.had given to the defendant’s conductor a ticket . purchased at Decatur through to Lithonia. The jury found for the plaihtiff three hundred dollars, and the railroad company being denied a new trial, excepted ; and Homer also excepted, aiid assigned errors in a cross-bill of exceptions.
1. There is one error assigned in the bill of exceptions brought by the company, which, in our judgment, demands a new trial, under the ruling in Higgins vs. The Cherokee Railroad Company, decided during the present term. That is the admission of the testimony in regard to the immense wealth of the Georgia Railroad & Banking Company. We think that j uries are disposed enough ordinarily to find against railroad corporations, without helping them to do so, and to increase the damages because they are so enormously rich, and in order to multiply the damage to admit testimony detailing that wealth. Except in cases *257where the entire injury is to the peace, happiness or feelings of the plaintiff, where, under section 3067 of our Code,, the worldly circumstances of the parties are admissible to-be weighed by the jury, as was the common law, we think worldly circumstances should not be weighed or admitted to be weighed. What effect this evidence may have had in contributing to' the amount of the verdict we cannot tell. We do not say that it is or that it is not excessive, but we simply rule that it should not bo increased, as it might have been, by illegal testimony tending to induce the jury to increase the damage.
2. We see no error in-the charge that exemplary damages might be recovered with or without actual force in a case like this. The conductor took the passenger by the arm and led him to the platform, and he got off. All was done kindly, but by the commanding authority of the conductor. The passenger lost nothing by not resisting and requiring force to eject him. On the contrary, he was right to yield to authority and throw himself for remuneration upon the law. Of course, rude and violent conduct would be a circumstance to demand increase of damages against the company, but more than actual damage is recoverable for the act of putting off, by the mere moral force of authority, a passenger who had a ticket and was entitled to-ride to Lithonia, before he got there. The inconvenience, the insult in the presence of fellow passengers and the-wounded feelings of the passenger, may be considered and weighed. Code, §3066. The act, without considering the-intention, may be aggravating; and certainly it is very-aggravating, where one has bought a right to be transported-to Lithonia, for him to be ejected in a field where there-was no depot, or cross-road even, before he reached his-destination. Code, §3066, supra.
3. Extraordinary diligence is the measure of care which-conductors must exercise towards passengers, and there is-no error in so charging the jury. It has been expressly so-ruled by this court, and other authority is unnecessary to-*258be invoked. Code, §§2067, 2083; 34 Ga., 330; 58 Id., 461, and following cases.
4. There was no error in ruling out what plaintiff’s saying was as to another person’s conduct in correcting a mistake as to that person’s ticket or the price of it, it not being said in presence of the conductor or communicated to him, but at the Decatur ticket office, or near it, before entering the car. It was no part of the res'gestee, or otherwise admissible. Nor can we see error in the court stating to the .jury that no power on earth could set aside its verdict, if made under the circumstances stated, which meant simply what the law and facts authorized.
5. In respect to the cross-bill of exceptions, we think that the court properly admitted the record of the plaintiff’s conviction of larceny from Hall county. It is a con■viction of a “ crimen falsi? and evidence tending to dis-credit the plaintiff’s testimony.
6. In this, as in all such cases, the presumption is against the agent of the railroad company, and it devolves on the ■company to show that the conductor acted rightly and under authority of law, and thus to lift the burden cast upon.it by the law.
7. The illegal ejection of a passenger entitled by contract to be carried over a railway is itself an act for which •damage is recoverable. The measure is for the jury.
8. On the point of good faith in the conductor, we think 'that, whilst it does not in law defeat the right to recover •damage, yet it may be considered in making up the amount •thereof. Justas the company would be responsible for his intention to do wrong, which is bad faith, and the •damages be therefore increased under section 3066 of our 'Code, so it ought to receive credit for his good intention, ¡and the damage should not be so high where its agent ¡acted bona fide.
This covers all the points made in both bills of exception. The judgment is reversed, and a new trial awarded, on the ground of error in admitting evidence of the wealth *259of tbe plaintiff in error, the costs of the original bill of exceptions to be paid by the defendant in error to that writ of error, and of the cross-bill by the defendant in error to that writ of error.
Judgment reversed.